Ilslex, J.
The plaintiff, having instituted an attachment suit on a draft, to which Walthall & Co., some of the defendants, were parties, he caused to be seized, as their property, thirteen bales of cotton,
E. H. Ayers intervened, and claimed as bis property the cotton so attached.
Judgment was rendered in the court below in favor of the plaintiff and against the defendants, maintaining the attachment and dismissing the demand in intervention, and Walthall & Co. and F. H. Ayers appealed.
It was proved that the cotton seized was brought down the river by the intervenor; (hat the bills of lading for it were in his name; that he paid the freight on it; that he had the entire control of it; that it was consigned to Walthall & Co., to whom, Ayers owed- nothing; that before Walthall & Co. had any knowledge of the, attachment, Ayers had given an order for the cotton to another house, who presented it. The cotton was stored in the Mississippi Press', and it was insured by Walthall & Co, *412Only one witness, the book-keeper of Walthall & Co., proved these facts; but it is contended, that under article 2257, C. C., it required, besides his testimony, other corroborating circumstances. We do not think so. The fact to be proved was not an agreement relative to personal property, nor a contract to pay money exceeding in value five hundred dollars, but the fact of ownership. The proof of such a fact is governed by the ordinary rules of evidence.
We think the intervenor made out his case, and that he is entitled to a judgment.
It is therefore ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed; and it is further ordered, adjudged and decreed that judgment be and it is hereby rendered in favor of ,F. H. Ayers, the intervenor, declaring him the owner of the cotton attached, and that the attachment suit be dismissed, the plaintiff to pay costs in both courts.